Citation Nr: 1816549	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-05 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for fluid behind left ear, to include as due to contaminated water exposure at Camp Lejeune.

5.  Entitlement to service connection for growth in left axillary area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Houston, Texas.  In January 2018, the Veteran testified at a videoconference hearing conducted before the undersigned.  

The Board observes that in an October 2010 rating decision, the RO denied several other service connection claims as well as a claim of entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  A Statement of the Case (SOC) was issued pertaining to those claims on September 3, 2013.  Additionally, a Supplemental SOC (SSOC) regarding the claims in this appeal was sent in November 2013.  A substantive appeal was received on December 30, 2013.  It is unclear whether such was sent in response to the September 2013 SOC or the November 2013 SSOC.  

In this regard, the Board observes that the Veteran's former representative denied receipt of the September 2013 SOC.  See September 2014 Decision Review Officer (DRO) conference report.  However, the evidence does not indicate that the SOC was returned, and the SOC shows that a copy was sent to the representative.  If the December 2013 substantive appeal was in response to the September 2013 SOC, it was received over 60 days from the date of the SOC and more than one year after the mailing of the rating decision denying those issues.  As such, the appeal was not timely.  38 C.F.R. § 20.302 (2017).  If the appeal was in response to the November 2013 SSOC, then no substantive appeal for the issues addressed in the September 2013 SOC is of record.  In either event, those issues have not been appealed and are not before the Board.

All of the issues except for service connection for growth in left axillary area being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Furthermore, since the November 2013 SSOC, additional evidence has been received.  Such evidence is not relevant to the issue being withdrawn, and the remaining claims are being remanded.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for service connection for growth in left axillary area.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for growth in left axillary area by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is dismissing the withdrawn claim, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of service connection for growth in left axillary area.  See January 2018 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for growth in left axillary area, and it is dismissed.


ORDER

The appeal of entitlement to service connection for growth in left axillary area is dismissed.


REMAND

A remand is necessary for the remaining claims.  Beginning with the Veteran's lumbar spine, his service treatment records reflect treatment for back pain in June and July 1972.  The Veteran described having persistent pain since service at his January 2018 hearing.  The Veteran was provided a VA back conditions examination in October 2013; a negative nexus opinion was provided.  However, in light of the Veteran's testimony, as well as lay statements received in November 2014 suggesting ongoing back problems since service, the Board concludes that a remand is necessary to afford the Veteran a new VA examination that considers this additional evidence.

As for the Veteran's bilateral hearing loss, tinnitus, and fluid behind the left ear, he described noise exposure during service, as well as having a nodule growing behind his left ear since service.  At the September 2014 DRO conference, it was asserted that the fluid behind his left ear is related to contaminated water at Camp Lejeune.  His service treatment record show left ear popping in December 1972, and his personnel records confirm that he was stationed at Camp Lejeune in 1972.  No hearing examination was conducted at the September 1973 separation examination.  The September 2014 DRO conference report shows that a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus was needed; to date, no medical opinion has been provided.  Considering the Veteran's testimony for his auditory and ear issues, as well as his exposure to contaminated water at Camp Lejeune, the Board finds that a remand to afford the Veteran a VA examination would be beneficial.  

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.

2.  Accord the Veteran a VA spine examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature and etiology of any diagnosed lumbar spine disorder.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any lumbar spine back disorder had its onset in service or is related to the Veteran's military service.  The examiner should consider the Veteran's reports of persistent back pain since treatment in service in 1972, the lay statements received in April 1997 suggesting that the Veteran had no physical problems prior to a work injury in 1989, and the lay statements received in November 2014 suggesting that the Veteran has had back pain dating back to service.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Afford the Veteran a VA audiological examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss, tinnitus, and fluid behind left ear.  (A separate non-audio examination for fluid behind left ear may instead be conducted; the Board leaves this to the discretion of the AOJ and the facility at which any examination is to be conducted.)

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral hearing loss, tinnitus, and fluid behind left ear had their onset in service or are related to the Veteran's military service, including whether the fluid behind left ear is due to contaminated water at Camp Lejeune.  The examiner should consider the Veteran's report of in-service noise exposure.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  After the completion of the instructions of paragraphs 1 through 3 and any other development deemed necessary, readjudicate the claims.  If the determination of any claim remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


